DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on February 17, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2020/0150853 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending in this case. Claims 21, 23, 24, 26, 28, 30, 31, 33, 35, 37, and 39 were amended. Claims 21, 28, and 35 are the independent claims. Claims 21-40 are allowed.

Specification



The objection to the4 disclosure is withdrawn in view of the amendments.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 21-40 are allowed, and renumbered as claims 1-20 as indicated in the accompanying Issue Classification form.

The Examiner has carefully examined independent claims 21, 38, and 35. The closest prior art references of record are U.S. Patent Application Publication No. 2012/0054135 A1 (hereinafter Salaka), U.S. Patent Application Publication No. 2018/0152407 A1 (hereinafter Soni), U.S. Patent Application Publication No. 2017/0364866 A1 (hereinafter Steplyk), and U.S. Patent Application Publication No. 2018/0130075 A1 (hereinafter Roy).

Claims 21, 28, and 35 are patentable over Salaka, Soni, Steplyk, and Roy at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 21, 28, and 35:

extracting a portion of the received email and processing the portion with a trained model;
determining that the portion includes at least one new actionable item;
visually distinguishing the at least one new actionable item within the email view relative to other portions of the received email.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.
Additionally, the Examiner relied upon the arguments made during the interview held on February 10, 2021, as summarized in the Interview Summary mailed on February 17, 2020, as well as Applicants’ arguments in the Response (see Response, pages 11-12).

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173